[Cite as In re C.B., 2014-Ohio-5339.]




                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                      Nos. 101164 and 101165



                                        IN RE: C.B. AND F.G.



                            [Appeal by Cuyahoga Job and Family Services]




                                          JUDGMENT:
                                    REVERSED AND REMANDED



                                        Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                          Juvenile Division
                              Case Nos. CU 98113679 and SU 09718122

        BEFORE: Kilbane, J., Celebrezze, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                 December 4, 2014
ATTORNEYS FOR APPELLANT

For Cuyahoga Job and Family Services

Timothy J. McGinty
Cuyahoga County Prosecutor
Joseph C. Young
Assistant County Prosecutor
P.O. Box 93894
Cleveland, Ohio 44101


ATTORNEYS FOR APPELLEES

For Minor Child

Michael B. Telep
4438 Pearl Road
Cleveland, Ohio 44109

For Father

C.B., pro se
2650 Barlow Road
Hudson, Ohio 44236

For Mother

Michael L. Thal
1785 E. 47th Street
Cleveland, Ohio 44103




MARY EILEEN KILBANE, J.:
       {¶1}    In this consolidated appeal, appellant, Cuyahoga Job and Family Services —

Office of Child Support Services (“CJFS”), appeals the trial court’s orders modifying child

support in Case Nos. SU09718122 and CU98113679 and dismissing its motion to show cause in

Case No. SU09718122. For the reasons set forth below, we vacate the orders in both cases and

reverse and remand.

       {¶2}    F.G. (mother) and C.B. (father), became parents of a son on January 2, 1998

(“child”). The child was born with special needs.1 F.G. had legal custody of the child until

September 7, 2010 (he was 12 years old at the time), when the trial court in CU98113679,

pending before the “Custody Judge,” found a change of circumstances and awarded legal custody

to C.B. When the child was in F.G.’s custody, the trial court in Case No. SU09718122, pending

before the “Support Judge,” ordered C.B. to pay child support in the amount of $321.29 per

month, plus a 2 percent processing fee. In September 2009, CJFS (then identified as the Child

Support Enforcement Agency — “CSEA”) filed a complaint against C.B., alleging that he failed

to pay child support to F.G.

       {¶3}    CSEA’s complaint in Case No. SU09718122, for C.B.’s failure to pay child

support, proceeded to a hearing before a magistrate in March 2011, who issued an order finding

C.B. in contempt for failing to pay child support. The magistrate also determined that C.B.

owed $20,151.49 in arrears. C.B. was ordered to pay through CSEA $327.72 per month in child

support, which included a 2 percent processing fee, and he was sentenced to five days in jail.

However, the sentence was suspended provided that C.B. pay a lump sum of $1,000 or pay




       1F.G.
           received Social Security Income when the child was in her custody, and
Medicaid paid all of the child’s medical expenses.
$327.72 per month for six consecutive months beginning May 1, 2011. The court adopted the

magistrate’s findings in April 2011.

       {¶4}    In September 2011, CSEA filed a motion to execute sentence for C.B.’s failure to

meet the purge conditions. The trial court held a hearing on the motion in January 2012, at

which time the court found that C.B. failed to comply with the conditions and sentenced him to

five days in jail. Then in September 2012, CSEA filed a motion to show cause for C.B.’s

continued failure to pay child support. C.B. retained counsel and, after several continuances, the

matter was set for trial on January 29, 2014.

       {¶5}    In the interim, CSEA (later identified as CJFS) filed a motion to intervene in Case

No. CU98113679 on December 27, 2011. In this motion, CJFS requested that F.G. be ordered

to provide child support since C.B. now had legal custody of C.G. After several continuances,

the matter proceeded to a trial before a magistrate on February 26, 2013, and a decision was

issued on September 4, 2013. In that decision, the magistrate granted permission to CJFS to

intervene and ordered F.G. to pay child support in the amount of $150.44 per month plus a 2

percent processing fee. F.G. and C.B. each filed objections to the magistrate’s decision, and

F.G. filed a motion to offset any child support she owed by reducing the support arrears owed by

C.B. to her. CJFS filed a brief in opposition to the objections. The trial court set the matter for

a hearing on November 14, 2013. On that day, the trial court continued the matter to January

14, 2014. The court issued a corresponding journal entry, dated November 21, 2013, stating:

“[t]he Court finds that the parties have a pending matter, under case number SU097108122. The

court is looking into having this matter transferred to the docket of the Honorable [Custody

Judge].”
       {¶6}    The court then had a hearing on January 14, 2014. We note that there is no

record of this proceeding. The trial court, however, filed an App.R. 9(C) Statement of the

Proceedings with this court in lieu of a transcript. The following is a summation of the trial

court’s App.R. 9(C) Statement of the Proceedings for the January 14, 2014 hearing: A hearing

was scheduled on January 14, 2014, for Case Number CU98113679, on the merits of the

objections filed by both F.G. and C.B. to the magistrate’s decision, CJFS’s brief in opposition to

the objections, and F.G’s motion to offset child support. At the hearing, the court outlined the

following procedural facts: (1) F.G. was the residential and custodial parent of the child from

birth (January 2, 1998) until September 7, 2010, when the court awarded custody to C.B.; (2)

there was an established child support order issued against C.B. in Case No. SU09718122, with

an outstanding arrearage. A motion to show cause was filed on behalf of CJFS, which remained

pending; (3) after the change of custody of the child, CJFS filed a motion to intervene, seeking to

establish a child support obligation against F.G.; (4) a trial was conducted before a magistrate on

February 26, 2013. The magistrate determined a child support order against F.G. in the amount

of $150.44 per month plus a 2 percent processing fee; (5) both parties objected to the

magistrate’s decision; and (6) the trial court held the magistrate’s decision in abeyance until the

hearing on January 14, 2014.

       {¶7}    F.G. and C.B. agreed that the court should offset any amounts of current child

support owed by F.G. against C.B.’s arrearages. CJFS objected to the offset, arguing that it had

two separate child support orders for different time periods, with different obligors that should be

fully enforced. CJFS indicated that it had no evidence of the existence of any public monies due

to the state of Ohio, and the child support collected under both orders would likely be distributed

to the parent. F.G. and C.B. advised the court that they wished to resolve the issues voluntarily.
After a discussion, F.G. and C.B. advised the court that an agreement had been reached as to all

outstanding issues. The court accepted the voluntary agreement, which provides for F.G.’s child

support obligation from December 27, 2011 to present be reduced to $0.               F.G.’s ongoing

monthly child support obligation was stayed pending further court order. C.B.’s past child

support arrearage in Case No. SU09718122 was reduced to $2,922.36 as of January 14, 2014,

and would be repaid at the rate of $50 per month effective April 1, 2014.

          {¶8}   The trial court asked each parent if the agreement reached “was knowingly and

voluntary, and entered into of free will and accord without duress.” Both F.G. and C.B. agreed,

and stated that the agreement was in the best interest of their minor child. The court determined

that “the agreement reached was fair, just and equitable and in the best interest of [the child].”

          {¶9}   The court found that there was no evidence of any public monies being owed to

the state, thereby giving CJFS a specific financial interest in the outcome of the proceedings.

The court ordered that the monies paid by C.B. would be first applied to satisfy the arrearages

owed to the state. Therefore, the state would not be prejudiced by the modification of the

arrearage owed by C.B. prior to the change of custody. The court further found that the

agreement did not constitute an offset of the two support orders, “but a modification, which was

statutorily justified under the statutory factors set forth in O.R.C. 3121.”

          {¶10} The court made the following orders, which were entered and made part of the

record:

          IT IS THEREFORE ORDERED that per agreement of the Parties, in case number
          CU 98113679, the Mother/Obligor child support obligation was reduced to Zero
          ($0) Dollars.

          IT IS FURTHER ORDERED that per agreement by the Parties, in case number
          SU09718122 the Mother/Obligee, agreed to reduce the arrearage to $2,922.36 as
       of January 14, 2014 and would be repaid at the rate of $50 per month effective
       April 1, 2014.

       IT IS FURTHER ORDERED in Case Number SU09718122, that any amounts
       owed to the state of Ohio for benefits received by [F.G.] prior to the date of
       modification on June 25, 2010, shall be paid by [C.B.] until satisfied in full.

       {¶11} Then, on January 29, 2014, the date of trial in Case No. SU09718122, the

magistrate issued a decision dismissing CSEA’s motion to show cause, without prejudice, stating

that the “matter was resolved in the related custody case.”          The trial court adopted the

magistrate’s decision in a entry journalized on February 18, 2014.

       {¶12} Thereafter, on February 24, 2014, a judgment entry was journalized in Case No.

SU09718122 with the Support Judge listed in the caption, but the entry was signed by the

Custody Judge.    In this entry, the court found that F.G. and C.B. are in agreement with

suspending current child support because the minor child is residing with C.B. The court

ordered that F.G.’s monthly child support be suspended and reduced to $0 per month. The court

further ordered that C.B. owes F.G. $2,922.36 in arrears and shall repay the arrears at a rate of

$50 per month. This sum superseded all prior determinations of arrearages. In Case No.

CU98113679, the entry corresponding to the January 14, 2014 hearing was journalized on

February 26, 2014.      In this entry, the court found that C.B.’s arrearage under Case

No. SU09718122 was $15,644.19 and F.G.’s child support obligation from June 2010 until the

date of C.G.’s emancipation would be $12,721.83. Both parties agreed to that calculation and

that a subsequent offset would be in the child’s best interest. The court suspended and modified

F.G.’s support obligation to $0 and modified C.B.’s arrearages to $2,922.36.

       {¶13} CJFS now appeals from the February 18 and February 24, 2014 orders in Case No.

SU09718122 and the February 26, 2014 order in Case No. CU98113679, raising the following
four assignments of error for review.

                                    Assignment of Error One

       The trial court erred and abused its discretion by purporting to resolve a contempt
       matter that was neither assigned to the jurist nor scheduled for hearing before the
       court on the date the hearing was held.

                                    Assignment of Error Two

       The trial court erred and abused its discretion by modifying a prior support
       arrearage and repayment order in contravention of Ohio law and in a case that was
       not a proper subject of the hearing before the court.

                                   Assignment of Error Three

       The trial court erred and abused its discretion by purporting to modify an existing
       child support order where no final order for payment of child support had yet been
       entered in the matter and by issuing judgment that conflicts with the record.

                                    Assignment of Error Four

       The trial court erred and abused its discretion by accepting and adopting an
       agreement of the parties to deviate and/or waive future support payments for the
       minor child in contravention of Ohio law.

       {¶14} In the first assignment of error, CJFS argues that the trial judge presiding over Case

No. CU98113679 did not have authority under Sup.R. 4 and 36 to modify the support order in

Case No. SU09718122, which is assigned to another juvenile court judge. CJFS contends that

since there was no proper transfer of Case No. SU09718122, the Custody Judge did not have

authority to preside over the matter. Therefore, the entry in Case No. CU98113679 must be

vacated and the entries in Case No. SU09718122 must also be vacated. We agree.

       {¶15} Sup.R. 4.01(C) provides that under Sup.R. 36, the presiding judge shall “assign

cases to individual judges of the court or division[.]” Under Sup.R. 36, the judge who is

assigned a case becomes primarily responsible for the determination of every issue and

proceeding in the case until its termination. This individual assignment system ensures: “(a)
[j]udicial accountability for the processing of individual cases [and] (b) [t]imely processing of

cases through prompt judicial control over cases and the pace of litigation[.]” Id. We note,

however, that under the Rules of Superintendence, a case may be reassigned, but the

reassignment of any case must be accompanied by a journal entry from the administrative judge

that states a justifiable reason for transferring the case to another judge.2 “Absent such an entry,

the judge assuming to act has no authority and his rulings are voidable on timely objection by any

party.” Berger v. Berger, 3 Ohio App.3d 125, 130, 443 N.E.2d 1375 (8th Dist.1981).

       {¶16} In the instant case, a review of the journal entries in Case Nos. CU98113679 and

SU09718122 clearly indicate procedural flaws.        While there was an entry in CU98113679

stating that the court is “looking into having [Case No. SU09718122] transferred to the Docket of

the Honorable [Custody Judge],” there is no evidence in the record that any formal action was

ever taken to effectuate the transfer. Subsequently, the journal entries modifying C.B.’s child

support order were signed by a judge who was not properly assigned to Case No. SU09718122.

       {¶17} Because there is nothing in the record in either case to indicate that the judge who

modified C.B.’s child support order was the judge who properly succeeded the judge assigned in

Case No. SU09718122, the judge in Case No. CU98113679 had no authority to do so, and the

order had no effect. While we appreciate the Custody Judge’s willingness to allow the parties to

resolve the matter voluntarily and in the interest of judicial economy, we are constrained under

the Rules of Superintendence to vacate the February 18 and February 24, 2014 entries in Case




       2 In Brickman & Sons, Inc. v. Natl. City Bank, 106 Ohio St.3d 30,
2005-Ohio-3559, 830 N.E.2d 1151, the Supreme Court of Ohio overruled Berger to
the extent that it held the administrative judge had to give a justifiable reason to
transfer the case.
No. SU09718122 and the February 26, 2014 entry in Case No. CU98113679, and remand both

matters to juvenile court.

       {¶18} Therefore, the first assignment of error is sustained.

       {¶19} In the second, third, and fourth assignments of error, CJFS challenges the propriety

of the modification of C.B.’s child support order. However, based on our disposition of the first

assignment of error, we overruled these assigned error as moot. App.R. 12.

       {¶20} Judgment is reversed and the matter is remanded for further proceedings consistent

with this opinion.    The February 18 and February 24, 2014 journal entries in Case No.

SU09718122 and the February 26, 2014 journal entry in Case No. CU98113679 are vacated.

       It is ordered that appellant recover from appellees costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga County

Common Pleas Court — Juvenile Division to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY EILEEN KILBANE, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
SEAN C. GALLAGHER, J., CONCUR